 

Exhibit 10.2

 
FIRST AMENDMENT TO
INTERCOMPANY LOAN AGREEMENT
 
THIS FIRST AMENDMENT TO INTERCOMPANY LOAN AGREEMENT (“Amendment”) is made and
entered into on this 1st day of May, 2016 (“Effective Date”) by and between
NaturalShrimp Holdings, Inc., a Delaware corporation (“NSH”), and NaturalShrimp
Incorporated, a Nevada corporation (“NSI”). NSH and NSI may be collectively
referred to in this Amendment as the “Parties.”
 
1. Purpose. The Parties acknowledge and agree that this Amendment is made and
entered into for the purpose of modifying certain terms and/or conditions of the
Intercompany Loan Agreement entered into by the Parties on January 1, 2016 (the
“Agreement”). The terms and conditions set forth in this Amendment shall
supersede and replace the provisions of the Agreement identified herein. All
terms and conditions of the Agreement not modified by this Amendment shall
remain in full force and effect as set forth in the Agreement. To the extent
there is any conflict or inconsistency between any term or provision in this
Amendment and any term or provision of the Agreement, the term or provision of
this Amendment shall control. All capitalized terms set forth in this Amendment
shall have the same meanings as set forth in the Agreement.
 
2. Modification. Section 1.1 of the Agreement is amended in its entirety and
should be replaced with the following:
 
“1.1.            
The Lender agrees to make loans (individually an “Advance” and collectively the
“Loan”) to the Borrower. This particular Advance and the amount of the Loan
outstanding shall be denominated in US Dollars and the maximum amount of the
Loan advanced shall not exceed $750,000 (Seven Hundred Fifty Thousand Dollars)
US Dollars (“Maximum Loan Amount”).”
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 
 
NATURALSHRIMP HOLDINGS, INC.
a Delaware Corporation

 
 
 
 
 
 
By:  
/s/  Gerald Easterling
 
 
Name:

Gerald Easterling
 
 
Its:
President and Director
 

 
 
 
 
NATURALSHRIMP INCORPORATED
a Nevada Corporation
 
 
 
 
 
 
By:  
/s/  Bill Williams
 
 
Name:
Bill Williams
 
 
Its:

Chief Executive Officer

 

 
 
 
 
 
NATURALSHRIMP INCORPORATED
a Nevada Corporation

 
 
 
 
 
 
By:  
/s/  Bill Delgado
 
 
Name:
Bill Delgado
 
 
Its:
Director
 

 
 
 